DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim  objected to because of the following informalities:  In regards to Claim 1, the limitation “the memory unit” in lines 5-6 should be amended to “the integrated memory unit”.  In regards to Claim 6 the limitation “the processing unit” in line 3 should be amended to “the data processing unit”.  In regards to Claim 13 the limitation “the processing unit” in line 3 should be amended to “the data processing unit”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a comparing module to receive, via a processor and the communication unit, sports performance data of one or more other users to compare the sports performance data; a ranking module to calculate and rank the users in accordance to the received compared data from the comparing module; and an output module configured to display the rank, thereby providing the sports performance data to the users” (Claim 1); “a comparing module to compare, via the processor, the activity performance data; a ranking module to calculate and rank, via the processor, the users in accordance to the received compared data from the comparing module; and an output module configured to display the rank, thereby providing a competitive activity performance data to the users” (Claim 11); and “a comparing module to compare, via the processor, the activity performance data; a ranking module to calculate a rank, via the processor, of each of the users in accordance to the received compared data from the comparing module; and an output module configured to display the rank of each of the users, thereby providing a competitive activity performance data to the users” (Claim 20) in Claims 1, 11, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification is lacking adequate written description because the specification does not describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.   The disclosure is devoid of any structure that performs the function(s) in the claim(s) or no association between the structure and the function(s) can be found in the specification.
Particularly, Claims 1, 11, and 20 each contain the limitations “a comparing module to receive, via a processor and the communication unit, sports performance data of one or more other users to compare the sports performance data; a ranking module to calculate and rank the users in accordance to the received compared data from the comparing module; and an output module configured to display the rank, thereby providing the sports performance data to the users” (Claim 1); “a comparing module to compare, via the processor, the activity performance data; a ranking module to calculate and rank, via the processor, the users in accordance to the received compared data from the comparing module; and an output module configured to display the rank, thereby providing a competitive activity performance data to the users” (Claim 11); and “a comparing module to compare, via the processor, the activity performance data; a ranking module to calculate a rank, via the processor, of each of the users in accordance to the received compared data from the comparing module; and an output module configured to display the rank of each of the users, thereby providing a competitive activity performance data to the users” (Claim 20); however, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function(s) and to clearly link the structure, material, or acts to the function(s) of a “a comparing module to receive, via a processor and the communication unit, sports performance data of one or more other users to compare the sports performance data; a ranking module to calculate and rank the users in accordance to the received compared data from the comparing module; and an output module configured to display the rank, thereby providing the sports performance data to the users” (Claim 1); “a comparing module to compare, via the processor, the activity performance data; a ranking module to calculate and rank, via the processor, the users in accordance to the received compared data from the comparing module; and an output module configured to display the rank, thereby providing a competitive activity performance data to the users” (Claim 11); and “a comparing module to compare, via the processor, the activity performance data; a ranking module to calculate a rank, via the processor, of each of the users in accordance to the received compared data from the comparing module; and an output module configured to display the rank of each of the users, thereby providing a competitive activity performance data to the users” (Claim 20).
Claims 2-9 and 12-19 inherit the above deficiencies due to dependency and are therefore rejected herein.
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Claim(s) limitation(s) of at least Claims 1, 11, and 20 concerning “a comparing module to receive, via a processor and the communication unit, sports performance data of one or more other users to compare the sports performance data; a ranking module to calculate and rank the users in accordance to the received compared data from the comparing module; and an output module configured to display the rank, thereby providing the sports performance data to the users” (Claim 1); “a comparing module to compare, via the processor, the activity performance data; a ranking module to calculate and rank, via the processor, the users in accordance to the received compared data from the comparing module; and an output module configured to display the rank, thereby providing a competitive activity performance data to the users” (Claim 11); and “a comparing module to compare, via the processor, the activity performance data; a ranking module to calculate a rank, via the processor, of each of the users in accordance to the received compared data from the comparing module; and an output module configured to display the rank of each of the users, thereby providing a competitive activity performance data to the users” (Claim 20) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Particularly, the disclosure is devoid of any structure that performs the function(s) in the claim(s) or no association between the structure and the function(s) can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation “the actual” in line 7, "the users" in lines 8, 11, and 17, “the movement” in lines 10-11; “the required performance” in line 11, and “the received compared data” in lines 14-15; however, there is insufficient antecedent basis for this limitation in the claim.  Additionally, in reference to line 13 which suggests “performance data of one or more other users”; it is unclear in regards to whether the instances of “the users” found in lines 8, 11, and 17 is intended to refer to “the user” or multiple users. 
Claims 2-9 inherit the above deficiencies due to dependency and are therefore rejected herein.
Claim 3 recites the limitation "the first user" in line 1; however, there is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation “the location” in line 3, “the user’s device” in line 3, “the users” in line 4, “the actual location” in line 3, and “the movement” in line 5; however, there is insufficient antecedent basis for this limitation in the claim.  Additionally, Claim 10 recites the limitation “a communication module” in lines 6-7; however, it is unclear in regards to whether applicant is referring to the “communication module” found in line 4 or some other distinct or different communication module. 
Claims 11-19 inherit the above deficiencies due to dependency and are therefore rejected herein.
Claim 11 recites “each user” in line 5, “the actual” in line 6-7, “the movement” in line 10; “the required performance” in lines 10-11, and “the received compared data” in line 15; however, there is insufficient antecedent basis for this limitation in the claim.  Additionally, Claim 11 recites “sensing module”, “comparing module”, “ranking module”, and “output module”; however, it is unclear if such modules refer to the modules of Clam 10 from which Claim 11 depends or some other different or separate corresponding modules.
Claim 20 recites “each user” in line 7, “the actual” in line 7-8, “the movement” in line 11; “the required performance” in lines 11-12, and “the received compared data” in line 16; however, there is insufficient antecedent basis for this limitation in the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an judicial exception (abstract idea) without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 1:
A system for providing sports performance and motion data of a user, the system comprising: a processor having an integrated memory unit and configured to collect and compare the following: a plurality of user input corresponding to a specific sport and a user's performance, the memory unit comprising a database with one or more performance data of the user; a communication unit comprising a location identifying device for determining the actual location of the users; a data processing unit comprising: a sensing module comprising one or more sensors to measure and determine the movement of the users in accordance to the required performance data of the sports; a comparing module to receive, via a processor and the communication unit, sports performance data of one or more other users to compare the sports performance data; a ranking module to calculate and rank the users in accordance to the received compared data from the comparing module; and an output module configured to display the rank, thereby providing the sports performance data to the users.

Independent Claim 10:
A method of implementing an activity performance data system, the method comprising: identifying the location of the user's device for determination the actual location of the users by a communication module; measuring and determining the movement of the users using a sensing module; receiving sports performance data of one or more users using a communication module; comparing the sports performance data using a comparing module; ranking the user's sports performance from received compared data using a ranking module; and displaying the rank using an output module thereby providing a competitive sports performance data to the users.

Independent Claim 20:
A system for providing the gamification of an activity performance and motion data by combining real activities, augmented reality, virtual reality and video game features, the system comprising: a processor having an integrated memory unit and configured to collect and compare a plurality of user input corresponding to a pre-determined sport and a user's performance during the pre-determined sport; a database with one or more activity performance data related to each user; a communication unit including a location identifying device for determining the actual location of at least a first player and at least a second player; a data processing unit comprising at least one of the following: a sensing module in communication with one or more sensors to measure and determine the movement of the users in accordance to the required performance data of a particular activity; a comparing module to compare, via the processor, the activity performance data; a ranking module to calculate a rank, via the processor, of each of the users in accordance to the received compared data from the comparing module; and an output module configured to display the rank of each of the users, thereby providing a competitive activity performance data to the users.

In summary, in regards to claims 1-9, with emphasis on at least Independent Claim 1, focuses on a system for providing sports performance and motion data of a user, the system comprising: a processor having an integrated memory unit and configured to collect and compare the following: a plurality of user input corresponding to a specific sport and a user's performance, the memory unit comprising a database with one or more performance data of the user; a communication unit comprising a location identifying device for determining the actual location of the users; a data processing unit comprising: a sensing module comprising one or more sensors to measure and determine the movement of the users in accordance to the required performance data of the sports; a comparing module to receive, via a processor and the communication unit, sports performance data of one or more other users to compare the sports performance data; a ranking module to calculate and rank the users in accordance to the received compared data from the comparing module; and an output module configured to display the rank, thereby providing the sports performance data to the users.  Such claimed features, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).  
Such limitations appear to relate to the abstract idea to collect and compare the following: a plurality of user input corresponding to a specific sport and a user's performance; determining the actual location of the users; to measure and determine the movement of the users in accordance to the required performance data of the sports; to receive sports performance data of one or more other users to compare the sports performance data; to calculate and rank the users in accordance to the received compared data; and to display the rank, thereby providing the sports performance data to the users falling under Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).  
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The limitation pertaining to “an output module configured to display the rank” amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.   The claimed computer components (system, processor, integrated memory unit, communication unit, location identifying unit, data processing unit, sensing module, comparing module, ranking module, output module, graphical user interface, sensor, activity-associated device, auxiliary device, camera, personal electronic device) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Such components fail to integrate the recited abstract idea into a practical application.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “system”, “processor”, “integrated memory unit”, “communication unit”, “location identifying unit”, “data processing unit”, “sensing module”, “comparing module”, “ranking module”, “output module”, “graphical user interface”, “sensor”, “activity-associated device”, “auxiliary device”, “camera”, and/or “personal electronic device” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device and/or generic components is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the system and/or the extent to which a computer performs/implements the system. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Nor do the dependent claims 2-9 add “significantly more” since they merely add to the claimed concepts relating to Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  
In summary, in regards to claims 10-19, with emphasis on at least Independent Claim 10, focuses on a method of implementing an activity performance data system, the method comprising: identifying the location of the user's device for determination the actual location of the users by a communication module; measuring and determining the movement of the users using a sensing module; receiving sports performance data of one or more users using a communication module; comparing the sports performance data using a comparing module; ranking the user's sports performance from received compared data using a ranking module; and displaying the rank using an output module thereby providing a competitive sports performance data to the users.  Such claimed features, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).  
Such limitations appear to relate to the abstract idea identifying the location of the user's device for determination the actual location of the users; measuring and determining the movement of the users; receiving sports performance data of one or more users; comparing the sports performance data; ranking the user's sports performance from received compared data; and displaying the rank thereby providing a competitive sports performance data to the users falling under Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).  
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The limitation pertaining to “displaying the rank using an output module” and/or “an output module configured to display the rank” amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.   The claimed computer components (processor, integrated memory unit, communication unit, location identifying unit, data processing unit, sensing module, comparing module, ranking module, output module, graphical user interface, sensor, activity-associated device, auxiliary device, camera, personal electronic device) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Such components fail to integrate the recited abstract idea into a practical application.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “processor”, “integrated memory unit”, “communication unit”, “location identifying unit”, “data processing unit”, “sensing module”, “comparing module”, “ranking module”, “output module”, “graphical user interface”, “sensor”, “activity-associated device”, “auxiliary device”, “camera”, and/or “personal electronic device” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device and/or generic components is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the method and/or the extent to which a computer performs/implements the method. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Nor do the dependent claims 11-19 add “significantly more” since they merely add to the claimed concepts relating to Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  
In summary, in regards to Claim 20, Claim 20 focuses on a system for providing the gamification of an activity performance and motion data by combining real activities, augmented reality, virtual reality and video game features, the system comprising: a processor having an integrated memory unit and configured to collect and compare a plurality of user input corresponding to a pre-determined sport and a user's performance during the pre-determined sport; a database with one or more activity performance data related to each user; a communication unit including a location identifying device for determining the actual location of at least a first player and at least a second player; a data processing unit comprising at least one of the following: a sensing module in communication with one or more sensors to measure and determine the movement of the users in accordance to the required performance data of a particular activity; a comparing module to compare, via the processor, the activity performance data; a ranking module to calculate a rank, via the processor, of each of the users in accordance to the received compared data from the comparing module; and an output module configured to display the rank of each of the users, thereby providing a competitive activity performance data to the users.  Such claimed features, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).  
Such limitations appear to relate to the abstract idea to collect and compare a plurality of user input corresponding to a pre-determined sport and a user's performance during the pre-determined sport; determining the actual location of at least a first player and at least a second player; measure and determine the movement of the users in accordance to the required performance data of a particular activity; compare the activity performance data; calculate a rank of each of the users in accordance to the received compared data; and display the rank of each of the users, thereby providing a competitive activity performance data to the users. falling under Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).  
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The limitation pertaining to “an output module configured to display the rank” amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.   The claimed computer components (system, processor, integrated memory unit, communication unit, location identifying unit, data processing unit, sensing module, comparing module, ranking module, output module) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Such components fail to integrate the recited abstract idea into a practical application.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “system”, “processor”, “integrated memory unit”, “communication unit”, “location identifying unit”, “data processing unit”, “sensing module”, “comparing module”, “ranking module”, and/or “output module” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device and/or generic components is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the system and/or the extent to which a computer performs/implements the system. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
On the question of preemption, the Federal Circuit has stated in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of DNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cottam (US 2012/0289354).
Claims 1 and 20:  Cottam discloses a system for providing sports performance and motion data of a user, the system comprising: a processor having an integrated memory unit and configured to collect and compare the following: a plurality of user input corresponding to a specific sport and a user's activity performance (¶ 53, 64, “For example, the portable electronic device 1000 may be a media player (e.g., an IPOD.RTM. mobile digital device from Apple Inc., Cupertino, Calif.), a wireless telephone (e.g., an IPHONE.RTM. mobile digital device from Apple Inc., Cupertino, Calif.), a handheld computer, a global positioning system (GPS) device, a game console device, a digital camera and/or a video camera. As described in detail below, the portable electronic device 1000 may be configured to operate as a training device, a gaming device and/or a social networking device (e.g., the portable electronic device 1000 may include a processor to execute a software application)”), the memory unit comprising a database with one or more activity performance data of the user or related to each user (¶ 63, 74, 200, “comparing results of a measurement session of a first individual, which shown in FIG. 52 as Individual 1, with the results of a measurement session of another individual, which is shown in FIG. 52 as Individual 2, may require that Individual 1 have access to measurement session results for one or more certain putting sessions of Individual 2. According to processes 2700 and 2710, measurement session results for one or more putting sessions of individual 2 may be transmitted from the portable electronic device of Individual 2 to the portable electronic device of individual 1 upon Individual 1 requesting such results. According to process 2730, one or more measurement session results of Individual 2 may be downloaded by the portable electronic device of Individual 1 from a server, such as the server 1152, which may be an email server, a social networking server, a game server or any type of server that provides data to various electronic devices. Upon receiving certain measurement session results of Individual 2, the received measurement session results may be stored in the memory of the portable electronic device of Individual 1 for future use.”); a communication unit comprising a location identifying device for determining the actual location of the users (include at least first player and at least a second player) (¶ 63, 222, “the portable electronic device 1000 may include one or more Global Positioning Sensors (GPS, not shown) for determining location.”); a data processing unit comprising: a sensing module comprising one or more sensors to measure and determine the movement of the users in accordance to the required performance data of the sports or sports activity (¶ 63, 74, “FIG. 15 shows a process 1200 (e.g., via the portable electronic device 1000) configured to measure one or more stroke characteristics of an individual associated with one or a plurality of putting strokes (block 1202)”); a comparing module to receive, via a processor and the communication unit, sports activity performance data of one or more other users to compare the sports activity performance data (¶ 63, 74, 158-161, 200-201, “The process 1200 may be further configured to compare a consistency score and/or a putting handicap of an individual with other individuals (block 1208), to fit an individual with golf clubs based on the individual's measured stroke characteristics (block 1210), and/or to allow an individual to compete against one or more local or remotely located individuals (block 1212)”); a ranking module to calculate and rank the users in accordance to the received compared data from the comparing module (¶ 219, “In the example of FIG. 115, the individual is identified as "Me". Additionally the player identification window 3052 may show each player's ranking among all other local and/or remotely located participants based on previously played matches. In the example of FIG. 115, the player identified as "Me" is shown to have a ranking of "#5,560 (Bottom 50%)."”); and an output module configured to display the rank of the users, thereby providing the competitive sports performance data to the users (¶ 219, “In the example of FIG. 115, the individual is identified as "Me". Additionally the player identification window 3052 may show each player's ranking among all other local and/or remotely located participants based on previously played matches. In the example of FIG. 115, the player identified as "Me" is shown to have a ranking of "#5,560 (Bottom 50%)."”).
Claims 10-11:  Cottam discloses a method of implementing an activity performance data system, the method comprising: identifying the location of the user's device for determination the actual location of the users by a communication module (¶ 63, 221-222, “the portable electronic device 1000 may include one or more Global Positioning Sensors (GPS, not shown) for determining location”, “After inviting one or more friends to play the new hosted game, the individual can start the game by selecting the play now icon 3068. The individual may be presented with a hole selection display 2930 as shown in FIG. 106. After selecting the number of holes to play, the individual may attempt a certain number of putts for the first hole as disclosed according to the process 2800 and with respect to FIGS. 107-109. After the individual plays the first hole, his or her results, e.g., a consistency score, may be displayed on the portable electronic device 1000 as shown in FIG. 109 and also transmitted to the network by the portable electronic device 1000. The individual may then have to wait for the one or more invited friends to play their turn”; therefore, one skill in the art understands that locations of devices of the player and the invited friends are determined); measuring and determining the movement of the users using a sensing module (¶ 63, 74, “FIG. 15 shows a process 1200 (e.g., via the portable electronic device 1000) configured to measure one or more stroke characteristics of an individual associated with one or a plurality of putting strokes (block 1202)”); receiving sports performance data of one or more users using a communication module (¶ 63, 74, 222, “The process 1200 may be further configured to compare a consistency score and/or a putting handicap of an individual with other individuals (block 1208), to fit an individual with golf clubs based on the individual's measured stroke characteristics (block 1210), and/or to allow an individual to compete against one or more local or remotely located individuals (block 1212), i.e., performance data of each of the player and the invited participants”); comparing the sports performance data using a comparing module (¶ 63, 74, “The process 1200 may be further configured to compare a consistency score and/or a putting handicap of an individual with other individuals (block 1208), to fit an individual with golf clubs based on the individual's measured stroke characteristics (block 1210), and/or to allow an individual to compete against one or more local or remotely located individuals (block 1212)” i.e. performance data of each of the player and the invited participants); ranking the user's sports performance from received compared data using a ranking module (¶ 63, 74, 219, 223, “A winner is then determined according to process 2800. After a winner is determined, a match results display 2970 as shown in FIG. 111 may be displayed. The match results display 2970 may show the points and skins achieved by each participating individual and the placement of each participating individual (i.e., 1st place, 2nd place, etc.). Furthermore, a scorecard display 2980 as shown in FIG. 112 and disclosed herein may be displayed to all of the participating individuals”); and displaying the rank using an output module thereby providing a competitive sports performance data to the users (¶ 223, “A winner is then determined according to process 2800. After a winner is determined, a match results display 2970 as shown in FIG. 111 may be displayed. The match results display 2970 may show the points and skins achieved by each participating individual and the placement of each participating individual (i.e., 1st place, 2nd place, etc.). Furthermore, a scorecard display 2980 as shown in FIG. 112 and disclosed herein may be displayed to all of the participating individuals”).  Cottam further discloses a processor having an integrated memory unit and configured to collect and compare the following: a plurality of user input corresponding to a specific sport and a user's activity performance (¶ 53, 64, “For example, the portable electronic device 1000 may be a media player (e.g., an IPOD.RTM. mobile digital device from Apple Inc., Cupertino, Calif.), a wireless telephone (e.g., an IPHONE.RTM. mobile digital device from Apple Inc., Cupertino, Calif.), a handheld computer, a global positioning system (GPS) device, a game console device, a digital camera and/or a video camera. As described in detail below, the portable electronic device 1000 may be configured to operate as a training device, a gaming device and/or a social networking device (e.g., the portable electronic device 1000 may include a processor to execute a software application)”), the memory unit comprising a database with one or more activity performance data of the user or related to each user (¶ 63, 74, 200, “comparing results of a measurement session of a first individual, which shown in FIG. 52 as Individual 1, with the results of a measurement session of another individual, which is shown in FIG. 52 as Individual 2, may require that Individual 1 have access to measurement session results for one or more certain putting sessions of Individual 2. According to processes 2700 and 2710, measurement session results for one or more putting sessions of individual 2 may be transmitted from the portable electronic device of Individual 2 to the portable electronic device of individual 1 upon Individual 1 requesting such results. According to process 2730, one or more measurement session results of Individual 2 may be downloaded by the portable electronic device of Individual 1 from a server, such as the server 1152, which may be an email server, a social networking server, a game server or any type of server that provides data to various electronic devices. Upon receiving certain measurement session results of Individual 2, the received measurement session results may be stored in the memory of the portable electronic device of Individual 1 for future use.”); a communication unit comprising a location identifying device for determining the actual location of the users (include at least first player and at least a second player) (¶ 63, 222, “the portable electronic device 1000 may include one or more Global Positioning Sensors (GPS, not shown) for determining location.”); a data processing unit comprising: a sensing module comprising one or more sensors to measure and determine the movement of the users in accordance to the required performance data of the sports or sports activity (¶ 63, 74, “FIG. 15 shows a process 1200 (e.g., via the portable electronic device 1000) configured to measure one or more stroke characteristics of an individual associated with one or a plurality of putting strokes (block 1202)”); a comparing module to receive, via a processor and the communication unit, sports activity performance data of one or more other users to compare the sports activity performance data (¶ 63, 74, 158-161, 200-201, “The process 1200 may be further configured to compare a consistency score and/or a putting handicap of an individual with other individuals (block 1208), to fit an individual with golf clubs based on the individual's measured stroke characteristics (block 1210), and/or to allow an individual to compete against one or more local or remotely located individuals (block 1212)”); a ranking module to calculate and rank the users in accordance to the received compared data from the comparing module (¶ 219, “In the example of FIG. 115, the individual is identified as "Me". Additionally the player identification window 3052 may show each player's ranking among all other local and/or remotely located participants based on previously played matches. In the example of FIG. 115, the player identified as "Me" is shown to have a ranking of "#5,560 (Bottom 50%)."”); and an output module configured to display the rank of the users, thereby providing the competitive sports performance data to the users (¶ 219, “In the example of FIG. 115, the individual is identified as "Me". Additionally the player identification window 3052 may show each player's ranking among all other local and/or remotely located participants based on previously played matches. In the example of FIG. 115, the player identified as "Me" is shown to have a ranking of "#5,560 (Bottom 50%)."”).
Claim 2:  Cottam discloses wherein activity performance data is gamified and displayed via a graphical user interface (¶ 87, “the process 1200 may display the individual's stroke characteristics on the graphical user interface (GUI) 1114”).
Claim 3:  Cottam discloses wherein gamification occurs in real-time in relation to the first user (¶ 67, “the first portable electronic device 1120 may share data in real time with the second portable electronic device 1122 and/or the third portable electronic device 1124 directly (e.g., via one or more wired and/or wireless communication links). In addition or alternatively, the first portable electronic device 1120 may share data by transmitting to a display or a monitor directly (e.g., via one or more wired and/or wireless communication links)”).
Claim 4:  Cottam discloses at least one device sensor in analytical communication with an activity-associated device, wherein the at least one device sensor transmits device data to the data processing unit (¶ 63, 149, 163, “The portable electronic device 1000 may communicate with a server, directly with another portable electronic device, with another portable electronic device through a server, and/or with a network as described in detail below, portable electronic device 1000 may include a processing device 1110, a plurality of sensors 1112, a graphical user interface (GUI) 1114, and a data storage device 1116”, “The sensor assembly 2110 may transmit or broadcast a signal with the transmitter 2118 upon detecting a ball entering the golf cup 2100. Accordingly, the sensor assembly 2110 may only be capable of one-way communication, i.e., only transmitting information. However, the sensor assembly 2110 may also include a receiver 2122 to enable two-way communication”, “For example, the camera 2400 may be mounted on a flagstick 2402 as shown in FIG. 73. The camera 2400 may be a digital camera having one or more charge-coupled devices (CCDs) and/or active pixel sensors (CMOS) to digitally capture images. Referring to FIG. 74, the camera 2400 may include an image capturing device 2410 (CCD or CMOS), a processor 2412, memory 2414, and a transceiver 2416. A portable electronic device, such as the disclosed portable electronic device 1000, may establish communication with the transceiver 2416 to receive captured images and associated data from the camera 2400. The transceiver 2416 and the portable electronic device 1000 may communicate by using any wireless communication method, such as a proprietary communication method or the standard wireless communication standards described herein”).
Claims 5 and 17:  Cottam teaches wherein performance data is aggregated from a plurality of users within a community via the database (¶ 63, 74, 200, 219, “the player identification window 3052 may show each player's ranking among all other local and/or remotely located participants based on previously played matches”).
Claims 6 and 13:  Cottam teaches a plurality of auxiliary devices each in analytical communication with at least one secondary activity-related device, wherein the plurality of auxiliary devices transmits performance data to the processing unit (¶ 149, “The sensor assembly 2110 may transmit or broadcast a signal with the transmitter 2118 upon detecting a ball entering the golf cup 2100. Accordingly, the sensor assembly 2110 may only be capable of one-way communication, i.e., only transmitting information. However, the sensor assembly 2110 may also include a receiver 2122 to enable two-way communication”).
Claims 7 and 14:  Cottam teaches further comprising a camera, wherein the camera is used to capture the user's performance data (¶ 163, “one or more cameras 2400 may be located at or near a golf cup, such as the golf cup 2100, to capture images of a ball, such as a ball 2300, for tracking locations of the ball near the camera or after a putt. For example, the camera 2400 may be mounted on a flagstick 2402 as shown in FIG. 73. The camera 2400 may be a digital camera having one or more charge-coupled devices (CCDs) and/or active pixel sensors (CMOS) to digitally capture images. Referring to FIG. 74, the camera 2400 may include an image capturing device 2410 (CCD or CMOS), a processor 2412, memory 2414, and a transceiver 2416”).
Claims 8 and 18:  Cottam teaches wherein a personal electronic device is utilized to capture activity performance data (¶ 63-64, “the portable electronic device 1000 may include a processing device 1110, a plurality of sensors 1112, a graphical user interface (GUI) 1114, and a data storage device 1116. The portable electronic device 1000 may also include an input and output port (I/O port, not shown) and/or one or more transceivers (not shown). Furthermore, the portable electronic device 1000 may include one or more Global Positioning Sensors (GPS, not shown) for determining location. The processing device 1110 may execute instructions that are stored in the storage device 1116 to perform any of the processes according to the disclosure. The plurality of sensors 1112 may include accelerometers to measure accelerations and/or gyroscopes to determine an orientation of the portable electronic device 1000, which may be used to determine stroke characteristics of an individual as described in detail below”).
Claims 9 and 15:  Cottam teaches further comprising an augmented or a virtual reality device in communication with the data processing unit (¶ 64, “For example, a virtual keyboard may be provided on the GUI 1114, by which an individual can input alphanumeric characters by touching an area of the GUI 1114 corresponding to the display of each character”).
Claim 12:  Cottam teaches at least one device sensor mounted to an activity-associated device, wherein at least one device sensor transmits performance data to the data processing unit (¶ 63, 163, “The portable electronic device 1000 may communicate with a server, directly with another portable electronic device, with another portable electronic device through a server, and/or with a network as described in detail below, portable electronic device 1000 may include a processing device 1110, a plurality of sensors 1112, a graphical user interface (GUI) 1114, and a data storage device 1116”, “For example, the camera 2400 may be mounted on a flagstick 2402 as shown in FIG. 73. The camera 2400 may be a digital camera having one or more charge-coupled devices (CCDs) and/or active pixel sensors (CMOS) to digitally capture images. Referring to FIG. 74, the camera 2400 may include an image capturing device 2410 (CCD or CMOS), a processor 2412, memory 2414, and a transceiver 2416. A portable electronic device, such as the disclosed portable electronic device 1000, may establish communication with the transceiver 2416 to receive captured images and associated data from the camera 2400. The transceiver 2416 and the portable electronic device 1000 may communicate by using any wireless communication method, such as a proprietary communication method or the standard wireless communication standards described herein”).
Claim 16:  Cottam teaches wherein the output module is configured to display the rank of each user on a graphical user interface, wherein the output module utilizes a wireless network (¶ 54, 67, 219, “the player identification window 3052 may show each player's ranking among all other local and/or remotely located participants based on previously played matches”, “the first portable electronic device 1120 may device 1120 may share data by transmitting to a display or a monitor directly (e.g., via one or more wired and/or wireless communication links)”).
Claim 19:  Cottam teaches wherein the plurality of users communicates and compete against one another in a common activity, via the wireless network (¶ 74, “The process 1200 may be further configured to compare a consistency score and/or a putting handicap of an individual with other individuals (block 1208), to fit an individual with golf clubs based on the individual's measured stroke characteristics (block 1210), and/or to allow an individual to compete against one or more local or remotely located individuals (block 1212)”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715